       Case 3:20-cv-03262-M-BT Document 8 Filed 01/06/21                   Page 1 of 1 PageID 22



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

DAVID LYMAN SPALDING,                                 §
             Plaintiff,                               §
                                                      §
v.                                                    §    No. 3:20-cv-03262-M (BT)
                                                      §
JOHN DOE CAMP COUNSELOR,                              §
             Defendant.                               §


                     ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                         OF THE UNITED STATES MAGISTRATE JUDGE

            The Court        has   taken   under   consideration   the   Findings,   Conclusions,   and

     Recommendation of United States Magistrate Judge Rebecca Rutherford dated December 8,

     2020. The Court has made a de novo review of those portions of the Findings, Conclusions, and

     Recommendation to which objections were made in Plaintiff’s Motion to Vacate. The Court

     finds the Motion without merit.

            IT       IS,   THEREFORE,       ORDERED        that    the   Findings,   Conclusions,   and

     Recommendation of the United States Magistrate Judge are accepted, and the Motion to Vacate

     is overruled.

            SO ORDERED this 6th day of January, 2021.


                                                   _________________________________
                                                   BARBARA M. G. LYNN
                                                   CHIEF JUDGE
